DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites a step of “bonding the catalyst layer to the surface of the electrolyte membrane by the method according to claim 1.”  However, the method of claim 1 is already a bonding method which bonds those two components.  Furthermore, in claim 9, a “catalyst layer-attached electrolyte membrane including an electrolyte membrane and a catalyst layer bonded to a surface of the electrolyte membrane” is not different than the “membrane-catalyst assembly including an electrolyte membrane and a catalyst layer bonded to the electrolyte membrane” of claim 1.  In sum, there are not seen to be any limitations recited in claim 9 that meaningfully further limit claim 1 such that the claim has a different scope than the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-140652.  Regarding claims 1 and 9, the reference is directed to a method of manufacturing a membrane-catalyst assembly (catalyst layer-attached electrolyte membrane) comprising the steps of applying a liquid to a catalyst layer (4) (via immersion), and bonding, by thermocompression bonding, the catalyst layer to the electrolyte (1) (abstract, [0014] of translation).  Regarding claims 2-4, the liquid can be water ([0015], [0025]).  This is considered to anticipate the limitations of claims 3 and 4, that is, that the water is “pure” water.  Regarding claim 8, the electrolyte is a hydrocarbon-based membrane ([0034]).  Regarding claim 10, the catalyst layer is supported on a porous base material (5) before being bonded to the electrolyte membrane (Fig. 2b, [0021]).  Thus, the instant claims are anticipated. 


Allowable Subject Matter
Claims 5-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Dependent claim 5 recites that the liquid is applied to the catalyst layer in a droplet form.
JP ‘652, which teaches an immersion step, does not teach or fairly suggest spraying or droplet application of the liquid on the catalyst layer.  In [0014], JP ‘652 teaches that immersion provides the effect that the polymer electrolyte sufficiently absorbs the liquid and can be pressed in a softened state, enhancing bonding effect and preventing oxidative deterioration ([0014]-[0017]).  This does not fairly suggest applying droplets to the catalyst layer.
	Hong et al (US 20140377685) teaches method wherein a liquid can be applied to an electrolyte (for example by spraying) prior to hot pressing the membrane with a catalyst layer ([0035]).  The purpose of the liquid application is to reduce the glass transition temperature of the electrolyte ([0035], [0039]).  It is not deemed obvious to apply liquid in droplet form on the catalyst layer (rather than the electrolyte), as nothing in the disclosure of Hong et al. would lead a skilled person to do so and the express purpose of the invention is to have the solvent penetrate the electrolyte ([0039]). 
	Kohler et al (US 20020064593) is also cited as teaching a relevant process.  However, the reference teaches that if the surface of the catalyst layer(s) are moistened with an ionomer solution and then contacted with the electrolyte membrane, regular drying is sufficient and thermocompression is not required ([0045], claim 13 of the reference).  
	Dependent claim 7 recites a specific range of liquid applied to the catalyst layer in terms of microliters per square centimeter of catalyst layer surface.  Neither of the above-mentioned references teaches or fairly suggest such a range applied to a catalyst layer (notably, JP ‘652 teaches immersion in the liquid). 
	Dependent claim 11 recites that a first catalyst layer is formed on an electrolyte membrane by coating the catalyst solution on the membrane and drying, and a second catalyst layer is formed by bonding the catalyst layer to the membrane using the inventive bonding process.  The above-applied references also do not teach or suggest this limitation.  In one embodiment, Kohler et al. teach that the anode and cathode can be made different ways ([0038]-[0042]), however, this embodiment does not disclose applying liquid to the surface of the catalyst layer disclosed in other embodiments of the reference.  The subject matter of claim 11 is therefore allowable over the prior art.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 20, 2022